                Case 19-11791-BLS           Doc 220      Filed 09/24/19      Page 1 of 3



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

                                                     )   Chapter 11
In re:                                               )
                                                     )   Case No. 19-11791 (BLS)
LOOT CRATE, INC., et al.,1                           )
                                                     )   (Jointly Administered)
                               Debtors.              )
                                                     )   Related Docket No(s). 27, 147

                         NOTICE OF CANCELLATION OF AUCTION

         PLEASE TAKE NOTICE that on September 11, 2019, the United States Bankruptcy Court

for the District of Delaware entered that certain Order (A) Approving Bid Procedures for the Sale

of Substantially All of the Debtors’ Assets, (B) Approving Related Contract Assumption and

Assignment Procedures, (C) Authorizing the Debtors to Enter Into Stalking Horse Agreement and

Approving Certain Bid Protections, (D) Scheduling a Sale Hearing, and (E) Granting Certain

Related Relief (D.I. 147) (“Bid Procedures Order”).2

         PLEASE TAKE FURTHER NOTICE that the Bid Procedures Order approved, among

other things, the implementation of the Bid Procedures in connection with the disposition of

substantially all of the Debtors’ Assets.

         PLEASE TAKE FURTHER NOTICE that the deadline to bid on the Assets was established

as September 23, 2019 at 5:00 p.m. (ET) (the “Bid Deadline”).




1
         The Debtors are the following four entities (the last four digits of their respective taxpayer
identification numbers, if any, follow in parentheses): Loot Crate, Inc. (7119); Loot Crate Holdings, Inc.;
LC Funding, Inc.; and Loot Crate Parent, Inc. The Debtors’ noticing address in these Chapter 11 cases is
3401 Pasadena Avenue, Los Angeles, CA 90031.
2
         All capitalized terms used but not otherwise defined herein shall be given the meaning ascribed to
         them in the Bid Procedures Order.


601115875
               Case 19-11791-BLS         Doc 220     Filed 09/24/19     Page 2 of 3



       PLEASE TAKE FURTHER NOTICE that the Debtors received a total of one (1) Qualified

Bid3 as of the Bid Deadline: the Stalking Horse Bid.

       PLEASE TAKE FURTHER NOTICE that as a result, the Auction scheduled for

September 24, 2019 at 12:00 p.m. (ET) is CANCELLED.

       PLEASE TAKE FURTHER NOTICE that a hearing (the “Sale Hearing”) will be held

before the Honorable Brendan L. Shannon, United States Bankruptcy Judge, in Courtroom No. 1

of the United States Bankruptcy Court, 824 North Market Street, Wilmington, Delaware, 19801, on

September 26, 2019 at 9:00 a.m. (prevailing Eastern Time), to consider the sale of substantially

all of the Debtors’ assets, any objections to the sale, and any other matter that may properly come

before the Bankruptcy Court.

       PLEASE TAKE FURTHER NOTICE that the Sale Hearing may be adjourned or continued

from time to time by the Bankruptcy Court without further notice other than by such adjournment

being announced in open court or by a notice of adjournment filed with the Bankruptcy Court and

served on other parties entitled to notice.

       PLEASE TAKE FURTHER NOTICE that the Bid Procedures Order entered in these

cases may be obtained at no charge from Stretto, the claims agent retained by the Debtors

by: (a) accessing Stretto’s website at https://case.stretto.com/lootcrate; or (b) calling the Stretto

at 877-272-4403 (toll free) or 949-229-3562. You may also obtain copies of any pleadings filed

in these cases for a fee via PACER at http://www.ecf.deb.uscourts.gov.




3
       As defined in Docket Number 147.


601115875
              Case 19-11791-BLS       Doc 220   Filed 09/24/19    Page 3 of 3



 Dated: September 24, 2019
 Wilmington, Delaware

                                                ROBINSON & COLE LLP

                                                /s/ Jamie L. Edmonson
                                                Natalie D. Ramsey (No. 5378)
                                                Jamie L. Edmonson (No. 4247)
                                                Mark A. Fink (No. 3946)
                                                1000 N. West Street, Suite 1200
                                                Wilmington, Delaware 19801
                                                Telephone: (302) 295-4800
                                                Facsimile: (302) 351-8618
                                                Email: nramsey@rc.com
                                                        jedmonson@rc.com
                                                        mfink@rc.com

                                                Co-Counsel to the Debtors and Debtors-in-
                                                Possession


BRYAN CAVE LEIGHTON PAISNER LLP                 BRYAN CAVE LEIGHTON PAISNER LLP
Mark I. Duedall (No. 3346)                      Andrew J. Schoulder (Admitted pro hac vice)
Leah Fiorenza McNeill (Admitted pro hac vice)   1290 Avenue of the Americas
Khaled Tarazi (Admitted pro hac vice)           New York, New York 10104-3300
1201 W. Peachtree Street, NW, 14th Floor        Telephone: (212) 541-2000
Atlanta, Georgia 30309-3471                     Facsimile: (212) 541-4630
Telephone: (404) 572-6600                       Email: andrew.schoulder@bclplaw.com
Facsimile: (404) 572-6999
Email: mark.duedall@bclplaw.com                 Proposed Counsel to the Debtors and Debtors-in-
       leah.fiorenza@bclplaw.com                Possession
       khaled.tarazi@bclplaw.com




 601115875
